UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-16668 WSFS FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2866913 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification Number) 500 Delaware Avenue, Wilmington, Delaware (Address of principal executive offices) (Zip Code) (302) 792-6000 Registrant’s telephone number, including area code: Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files), Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November2, 2010: Common Stock, par value $.01 per share (Title of Class) (Shares Outstanding) WSFS FINANCIAL CORPORATION FORM 10-Q INDEX PART I. Financial Information Page Item 1. Financial Statements (Unaudited) Consolidated Statement of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Statement of Condition as ofSeptember 30, 2010 and December 31, 2009 4 Consolidated Statement of Cash Flows for the NineMonths Ended September 30, 2010 and 2009 5 Notes to the Consolidated Financial Statements for the Nine Months Ended September 30, 2010 and2009 7 Item 2. Management’s Discussion and Analysis of Financial Condition 30 and Results of Operations Item 3. Quantitative and QualitativeDisclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II. Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. [Reserved] 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 Exhibit 31.1 Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (In Thousands, Except Per Share Data) Interest income: Interest and fees on loans $ Interest on mortgage-backed securities Interest and dividends on investment securities Other Interest Income - - 6 - Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Interest on trust preferred borrowings Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Credit/debit card and ATM income Deposit service charges Securities gains, net Mortgage banking activities, net Loan fee income Investment advisory income Bank owned life insurance income Other income Noninterest expenses: Salaries, benefits and other compensation Occupancy expense FDIC expenses Professional Fees Equipment expense Data processing and operations expenses Loan workout and OREO expenses Marketing Expense Non-recurring ATM recovery ) - - - Other operating expense Income (loss) income before taxes ) ) Income tax provision (benefit) ) ) Net income 1 Dividends on preferred stock and accretion of discount Net income (loss) allocable to common stockholders $ $ ) $ $ ) Earnings (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated Financial Statements. 3 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CONDITION September 30, December 31, (Unaudited) (In Thousands, Except Per Share Data) Assets: Cash and due from banks $ $ Cash in non-owned ATMs Federal funds sold - - Interest-bearing deposits in other banks 63 Total cash and cash equivalents Investment securities held-to-maturity Investment securities-available-for-sale including reverse mortgages Mortgage-backed securities - available-for-sale Mortgages-backed securities-trading Loans held-for-sale Loans, net of allowance for loan losses of $64,478 at September 30, 2010 and $53,446 at December 31, 2009 Bank owned life insurance Stock in Federal Home Loan Bank of Pittsburgh, at cost Assets acquired through foreclosure Premises and equipment Goodwill Intangible assets Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Jumbo certificates of deposit – customer Total customer deposits Other jumbo certificates of deposit Brokered deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Federal Home Loan Bank advances Trust preferred borrowings Other borrowed funds Accrued interest payable and other liabilities Total liabilities Stockholders’ Equity: Serial preferred stock $.01 par value, 7,500,000 shares authorized; issued 52,625 at 1 1 September 30,2010 and June 30,2009 Common stock $.01 par value, 20,000,000 shares authorized; issued 18,077,074 at September 30,2010 and 16,660,588 at June 30,2009 Capital in excess of par value Accumulated other comprehensive income (loss) ) Retained earnings Treasury stock at cost, 9,580,569 shares at September 30,2010 and June 30,2009 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated Financial Statements. 4 WSFS FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS Nine months ended September 30, (Unaudited) (In Thousands) Operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation, accretion and amortization Increase in accrued interest receivable and other assets ) ) Origination of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Gain on mortgage banking activity ) ) Gain on mark to market adjustment on trading securities ) ) Securities gain from the sale of MasterCard, Inc. and Visa, Inc. common stock - ) Net gain on sale of investments ) ) Stock-based compensation expense, net of tax benefit recognized Excess tax benefits from share-based payment arrangements ) - Increase in accrued interest payable and other liabilities Loss on wind-down of 1st Reverse Financial Services, LLC - Loss on sale of assets acquired through foreclosure and valuation adjustments Increase in value of bank-owned life insurance ) ) Decrease in capitalized interest, net 24 Net cash provided by operating activities Investing activities: Maturities and calls of investment securities Purchase of investments available-for-sale ) ) Sales of mortgage-backed securities available-for-sale Repayments of mortgage-backed securities available-for-sale Purchases of mortgage-backed securities available-for-sale ) ) Repayments of reverse mortgages - Disbursements for reverse mortgages ) ) Net increase in loans ) ) Sales of assets acquired through foreclosure, net Proceeds from the sale of MasterCard, Inc. and Visa, Inc. common stock - Investment in premises and equipment, net ) ) Net cash used for investing activities ) ) Financing activities: Net increase in demand and saving deposits Net increase (decrease) in time deposits ) Net (decrease) increase in brokered deposits ) Receipts from federal funds purchased and securities sold under agreement to repurchase Repayments of federal funds purchased and securities sold under agreement to ) ) repurchase Receipts from FHLB advances Repayments of FHLB advances ) ) Proceeds from issuance of unsecured bank debt - Dividends paid ) ) Proceeds from issuance of preferred stock - Issuance of common stock and exercise of common stock options Excess tax benefits from share-based payment arrangements - Net cash provided by financing activities Increase cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 Supplemental Disclosure of Cash Flow Information: Cash paid for interest during the period $ $ Cash paid for income taxes, net Loans transferred to assets acquired through foreclosure Net change in other comprehensive income Settlement of pending sale of premises and equipment - The accompanying notes are an integral part of these consolidated Financial Statements. 6 WSFS FINANCIAL CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1. BASIS OF PRESENTATION Our Consolidated Financial Statements include the accounts of WSFS Financial Corporation (“the Company”, “our Company”, “we”, “our” or “us”), Wilmington Savings Fund Society, FSB (“WSFS Bank” or the “Bank”) and Montchanin Capital Management, Inc. (“Montchanin”) and its wholly owned subsidiary, Cypress Capital Management, LLC (“Cypress”). We also have three unconsolidated affiliates, WSFS Capital Trust III, WSFS Capital Trust IV, and WSFS Capital Trust V (“the Trusts”). WSFS Bank has a fully-owned subsidiary, WSFS Investment Group, Inc., which markets various third-party insurance products and securities products to Bank customers through WSFS’ retail banking system.Founded in 1832, the Bank is one of the ten oldest banks continuously operating under the same name in the United States. We provide residential and commercial real estate, commercial and consumer lending services, as well as retail deposit and cash management services.In addition, we offer a variety of wealth management and trust services through the WSFS Trust and Wealth Management Division.Lending activities are funded primarily with customer deposits and borrowings.The Federal Deposit Insurance Corporation (“FDIC”) insures our customers’ deposits to their legal maximum.We serve our customers primarily from our 40 banking offices located in Delaware (35), Pennsylvania (4) and Virginia (1) and through our website at www.wsfsbank.com. Although our current estimates contemplate current economic conditions and how we expect them to change in the future, it is reasonably possible that, for the remainder of 2010, actual conditions may be worse than anticipated in those estimates, which could materially affect our results of operations and financial condition. Amounts subject to significant estimates are items such as the allowance for loan losses and lending related commitments, goodwill, intangible assets, post-retirement obligations, the fair value of financial instruments and other-than-temporary impairments. Among other effects, such changes could result in future impairments of investment securities, goodwill and intangible assets and increases of allowances for loan losses and lending related commitments as well as increased post-retirement expense. Our accounting and reporting policies conform with U.S. generally accepted accounting principles and prevailing practices within the banking industry for interim financial information and Rule 10-01 of the SEC’s Regulation S-X.Rule 10-01 of Regulation S-X does not require us to include all information and notes for complete financial statements and prevailing practices within the banking industry. Operating results for the three and nine month periods ended September 30, 2010 are not necessarily indicative of the results that may be expected for any future quarters or for the year ending December 31, 2010. In our opinion, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the Consolidated Financial Statements for the interim periods presented have been included. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the SEC. Whenever necessary, reclassifications are made to the prior years’ Consolidated Financial Statements to conform them to the current year’s presentation. All significant intercompany transactions are eliminated in consolidation. Accounting for Stock-Based Compensation Stock-based compensation is accounted for in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 718 (formerly SFAS No. 123R, Share-Based Payment).We have stock options outstanding under two plans (collectively, “Stock Incentive Plans”) for officers, directors and Associates of the Company and its subsidiaries. After shareholder approval in 2005, the 1997 Stock Option Plan (“1997 Plan”) was replaced by the 2005 Incentive Plan (“2005 Plan”).No future awards may be granted under the 1997 Plan.The 2005 Plan will terminate on the tenth anniversary of its effective date, after which no awards may be granted.The number of shares reserved for issuance under the 2005 Plan is 1,197,000.At September 30, 2010, there were 461,240 shares available for future grants under the 2005 Plan. 7 The Stock Incentive Plans provide for the granting of incentive stock options as defined in Section 422 of the Internal Revenue Code as well as non-incentive stock options (collectively, “Stock Options”). Additionally, the 2005 Plan provides for the granting of stock appreciation rights, performance awards, restricted stock and restricted stock unit awards, deferred stock units, dividend equivalents, other stock-based awards and cash awards. All Stock Options are to be granted at not less than the market price of our Company’s common stock on the date of the grant. All Stock Options granted during 2010 vest in 25% per annum increments, start to become exercisable one year from the grant date and expire five years from the grant date. Generally, all awards become immediately exercisable in the event of a change in control, as defined within the Stock Incentive Plans. In 2007, our Executive Committee of the Board of Directors adopted an administrative policy related to the future award of stock options under the 2005 Plan whereby any change to the policy would only be made following the approval by our stockholders.At the 2010 Annual Meeting of Shareholders, a proposal was approved to increase the maximum life of stock options and stock appreciation rights from five years to seven years. A summary of the status of our Stock Incentive Plans at September 30, 2010 and September 30, 2009, respectively, and changes during the three months then ended is presented below: September30, 2010 September30, 2009 Shares Weighted- Average Exercise Price Shares Weighted- Average Exercise Price Stock Options: Outstanding at beginning of period $ $ Granted Exercised ) ) Forfeited or canceled ) ) Outstanding at end of period Exercisable at end of period $ $ Weighted-average fair value of stock options granted $ $ On July 1, 2010, 490,997 stock options were exercisable with an intrinsic value of $2.7 million.In addition, at July 1, 2010, there were 178,931 nonvested options with a grant date fair value of $9.28 per option.During the third quarter of 2010, 2,280 options vested with no intrinsic value, and a grant date fair value of $13.17 per option.Also during the quarter, 7,475 options were exercised with an intrinsic value of $172,000.There were 485,452 exercisable options remaining at September 30, 2010, with an intrinsic value of $2.5 million and a remaining contractual term of 2.0 years.At September 30, 2010, there were 661,148 stock options outstanding with an intrinsic value of $3.5 million and a remaining contractual term of 2.2 years.During the third quarter of 2009, 13,660 options were exercised with an intrinsic value of $197,000 and 3,155 options vested with a grant date fair value of $12.96 per option. 8 A summary of the status of our Stock Incentive Plans at September 30, 2010 and September 30, 2009 and changes during the nine months then ended is presented below: September 30, 2010 September 30, 2009 Weighted- Weighted- Average Average Exercise Exercise Shares Price Shares Price Stock Options: Outstanding at beginning of period $ $ Granted Exercised ) ) Forfeited ) ) Outstanding at end of period Exercisable at end of period $ $ Weighted-average fair value of awards granted for the nine months ended: $ $ Beginning January 1, 2010, 541,910 stock options were exercisable. During the nine months ended September 30, 2010, 25,310 options vested with a $270,000 intrinsic value, and a weighted-average grant date fair value of $7.38 per option. Also during the first nine months of 2010, 44,026 options were exercised with an intrinsic value of $1.1 million.During the first nine months of 2009, 13,660 options were exercised with an intrinsic value of $197,000 and 7,631 options vested with a weighted-average grant date fair value of $13.34 per option. The total amount of compensation cost related to non-vested stock options as of September 30, 2010 was $715,000. The weighted-average period over which they are expected to be recognized is 2.1 years.We issue new shares upon the exercise of options. During the third quarter of 2010, there were no options granted.During the first nine months of 2010, we granted 26,289 options with a five-year life and a four-year vesting period.The Black-Scholes option-pricing model was used to determine the grant date fair value of options.Significant assumptions used in the model included a weighted-average risk-free rate of return of 1.8% in 2010; an expected option life of three and three-quarter years; and an expected stock price volatility of 43.4% in 2010.For the purposes of this option-pricing model, a dividend yield of 1.6% was assumed. During the third quarter of 2010, we issued 67 restricted stock units. During the first nine months of 2010, we issued 5,828 restricted stock units and awards.These awards generally vest over a four to five year period.In addition, for stock awards made to certain executive officers, there are additional vesting limitations.Under these additional limitations, 25% of the awards will become transferrable at the time of repayment of at least 25% of the aggregate financial assistance received by the Company under the Emergency Economic Stabilization Act of 2008 (“EESA”), an additional 25% of the shares granted (for an aggregate total of 50% of the shares will become transferrable) at the time of repayment of at least 50% of the aggregate financial assistance received by the Company under EESA, an additional 25% of the shares granted (for an aggregate total of 75% of the shares will become transferrable) at the time of repayment of at least 75% of the aggregate financial assistance received by the Company under EESA.The remainder of the shares will become transferrable following the time of repayment of 100% of the aggregate financial assistance received by the Company under EESA.If the date specified has not occurred by the tenth anniversary of the grant date, the grantee shall forfeit all of the restricted shares. Compensation costs related to these issuances are recognized over the lives of the restricted stock and restricted stock units.We amortize the expense related to the restricted stock grants into salaries, benefits and other compensation expense on an accrual basis over the requisite service period for the entire award.When we award restricted stock to individuals from whom we may not receive services in the future, such as those who are eligible for retirement, we recognize the expense of restricted stock grants when we make the award, instead of amortizing the expense over the vesting period of the award. 9 Beginning in 2009, the Long-Term Performance-Based Restricted Stock Unit program (“Long-Term Program”) will award up to an aggregate of 109,200 shares of WSFS stock to seventeen participants, only after the achievement of targeted levels of return on assets (“ROA”) in any year through 2011.Under the terms of the plan, if an annual ROA performance level of 1.20% is achieved, up to 54,900 shares will be awarded.If an annual ROA performance level of 1.35% is achieved, up to 76,100 shares will be awarded.If an annual ROA performance level of 1.50% or greater is achieved, up to 109,200 shares will be awarded.The awarded stock will vest in 25% increments over four years.In addition, if a performance level is achieved and there are insufficient shares available for grant, we have the option of granting the available shares with the remainder being paid in cash.We did not recognize any compensation expense related to this program in the first nine months of 2010 or 2009.Compensation expense for the Long-Term Program was based on the closing stock price as of May 28, 2009 and will begin to be recognized once the achievement of target performance is considered probable. The impact of stock-based compensation for the three months ended September 30, 2010 was $131,000 pre-tax ($97,000 after tax) or $0.01 per share, to salaries, benefits and other compensation a lower amount than in comparable periods due to several Associates with unvested stock options leaving the Company.This compares to $343,000 pre-tax ($263,000 after tax) or $0.04 per share for the three months ended September 30, 2009.The impact of stock-based compensation for the nine months ended September 30,2010 was $773,000 pre-tax ($598,000 after tax) or $0.08 per share, to salaries, benefits and other compensation.This compares to $1.1 million pre-tax ($896,000 after tax) or $0.14 per share for the nine months ended September 30, 2009. 2. EARNINGS PER SHARE The following table shows the computation of basic and diluted earnings per share: For the three months For thenine months endedSeptember 30, endedSeptember 30, (Unaudited) (In Thousands, Except per Share Data) Numerator: Net income (loss) allocable to common stockholders $ $ ) $ $ ) Denominator: Denominator for basic earnings per share — weighted average shares Effect of dilutive employee stock options and warrants — — Denominator for diluted earnings per share — adjusted weighted average shares and assumed exercise Earnings Per Share Basic: Net income (loss) available to common shareholders $ $ ) $ $ ) Diluted: Net income (loss) available to common shareholders $ $ ) $ $ ) Weighted Average Outstanding common stock equivalents having no dilutive effect 10 For the three and nine months ended September 30, 2009, 68,618 and 64,798 of employee stock options were excluded from the computation of diluted net loss per common share because the effect would have been antidilutive due to the net loss reported in theses periods. 3. INVESTMENT SECURITIES The following tables detail the amortized cost and the estimated fair value of the Company’s investment securities held-to-maturity and securities available-for-sale (which includes reverse mortgages): Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) Available-for-sale securities: September 30, 2010: Reverse mortgages $ ) $
